Citation Nr: 1607413	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of a left heel stress fracture, currently evaluated as noncompensable prior to October 9, 2014, and 10 percent disabling beginning October 9, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the pendency of the appeal, the Veteran was granted a 10 percent disability rating for service connected residuals of a left heel stress fracture, effective from October 9, 2014, in a February 2015 rating decision.  The Veteran's appeal was previously remanded by the Board in October 2011, June 2013, and September 2014.  

In May 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record; specifically, the Veteran stated in a September 2012 submission that he is unable to work.  Thus, the Board finds that entitlement to TDIU has reasonably been raised during the adjudicatory process of the underlying claim for an increased initial rating for residuals of a left heel stress fracture and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.  

The September 2014 Board remand requested a VA examination be given to assess the severity of the Veteran's residuals of a stress fracture of the left heel.  The September 2014 Board remand noted that the Veteran had argued in his December 2007 Notice of Disagreement that his service-connected residuals of a
stress fracture of the left heel is manifested by symptoms that are not considered in the current rating, to include blood clots, tinea pedia, onychomycosis, arthritis, and plantar fasciitis.  The September 2014 Board remand specifically sought an opinion on whether or not the Veteran's tinea pedia, onychomycosis, blood clots, arthritis, and plantar fasciitis of the left leg, left foot were caused by, or aggravated by his service-connected residuals of a stress fracture of the left heel.  

A January 2015 VA skin diseases DBQ is of record.  The examiner found that it was less likely than not, that the Veteran's left heel stress fractures caused or aggravated his tinea pedis, and onychosis.  In rationale, the examiner noted that the skin disabilities were fungus infections to the feet and toe nails, and not caused by stress fractures to the heel.  The examiner gave a summary of how the fungal diseases form, which did not show any indication that a bone disability would cause a fungal disability.  In January 2015 the Veteran underwent an artery and veins DBQ.  The examiner determined that the Veteran's blood clots were not caused or aggravated by the Veteran's left heel stress fractures.  In rationale, the examiner stated that stress fractures do not cause blood clots, and that the Veteran's blood clots were likely due to his history of venous insufficiency and smoking.  The Board finds that there has been substantial compliance with the requested opinions regarding the Veteran's symptoms of blood clots, tinea pedia, and onychomycosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

However, the Board finds that there has not been substantial compliance with the Veteran's alleged symptoms of arthritis and plantar fasciitis.  The Board notes that in October 2014 the Veteran underwent a foot conditions DBQ where the examiner concluded that the Veteran's arthritis and plantar fasciitis symptoms are "unrelated" to his remote stress fractures, and determined that those conditions were due to normal age progression, and that in a December 2014 addendum opinion, the examiner stated that plantar fasciitis is separate and "not related" to the stress fractures of the heels.  The October 2014, and December 2014 opinions did not address whether or not the Veteran's service-connected residuals of a left heel stress fracture aggravated the Veteran's arthritis and plantar fasciitis.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, an addendum opinion should be obtained.   

As noted in the introduction, the claim for a TDIU has been raised by a September 2012 statement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The Veteran has not been provided with appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) for a TDIU claim.  Such should be accomplished on remand.  The Board also finds that this issue should be addressed by the RO in the first instance. 

As a final point, the Board notes that the February 2015 SSOC was not properly scanned and/or uploaded to VBMS.  On remand, the AOJ should undertake appropriate action to ensure that a complete copy of the SSOC is uploaded to the Veteran's VBMS file.

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's February 2015 SSOC and upload it to the Veteran's electronic file in VBMS.  Ensure that all other relevant documents pertaining to this appeal are associated with the Veteran's electronic file

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  The Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Obtain an addendum opinion to the October 2014 and December 2014 VA examination reports regarding whether the Veteran's alleged symptoms of arthritis and plantar fasciitis are aggravated by his service-connected residuals of a left heel stress fracture.  The file must be provided to and reviewed by the examiner.  The examiner must offer an opinion on the following questions:

a) Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the left leg/foot is AGGRAVATED (i.e., permanently worsened beyond its normal progress) by his service-connected residuals of a stress fracture of the left heel.  If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's arthritis of the left leg/foot found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected residuals of a stress fracture of the left heel.

b)  Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis of the left leg/foot is AGGRAVATED (i.e., permanently worsened beyond its normal progress) by his service-connected residuals of a stress fracture of the left heel.  If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's plantar fasciitis of the left leg/foot found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected residuals of a stress fracture of the left heel. 

c) If arthritis and/or plantar fasciitis are found to be aggravated by the service connected residuals of a stress fracture of the left heel, ensure that the disorder is sufficiently evaluated to permit a determination on whether a higher rating is warranted under diagnostic code 5284 and/or whether a separate rating is warranted under another diagnostic code.

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  The AMC/RO should consider whether this case should be forwarded to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2015).   

5.  Thereafter, readjudicate the Veteran's claims for an increased initial rating for residuals of a left heel stress fracture, and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




